Citation Nr: 1801744	
Decision Date: 01/10/18    Archive Date: 01/23/18

DOCKET NO.  15-08 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the previously denied claim of entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to service connection for arthritis.

4.  Entitlement to an increased rating for left shoulder acromioclavicular bursitis with degenerative joint disease, currently evaluated as 10 percent disabling.

5.  Entitlement to an increased rating for right shoulder acromioclavicular bursitis with degenerative joint disease, currently evaluated as 10 percent disabling.

6.  Entitlement to service connection for a traumatic brain injury.

7.  Entitlement to an increased rating for depression, currently evaluated as 50 percent disabling.

8.  Entitlement to an increased rating for tinea versicolor, currently evaluated as 30 percent disabling.

9.  Entitlement to a total rating based on individual employability due to the service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Adam Neidenberg, Attorney-at-Law


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to June 2002.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from March 2010, July 2010, July 2011, and April 2013 rating decisions of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The RO in St. Petersburg, Florida, currently has jurisdiction over the claims.


FINDING OF FACT

On December 27, 2017, the Board was notified by the U.S. Social Security Administration (SSA) that the Veteran died in December 2017.



CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.1302 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, veterans' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C. § 7104(a); 38 C.F.R. § 20.1302.

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2017).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  See 38 U.S.C. § 5121A (2012); 38 C.F.R. § 3.1010(b) (2017).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C. § 5121A (2012); see 38 C.F.R. § 3.1010(a) (2017).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2017). 



ORDER

The appeal is dismissed.



		
V. CHIAPPETTA
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


